Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
Applicants' response, arguments and amendments filed on 02/14/2022 have been fully considered and are deemed to be persuasive to overcome the rejections previously applied; in said amendment, applicants’ have cancelled claims 2-3, 5-7 and 9 and added new claims 17-22. Thus, amended claims 1, 4, 8 and 10-22 are pending in this application for examination. Rejections and/or objections not reiterated from previous office action are hereby withdrawn.
Withdrawn-Claim Rejections: 35 USC § 112(b)
Previous rejection of claims 12-13 rejected under 35 U.S.C. 112(b), is being withdrawn due to claim amendments and persuasive arguments.
Withdrawn-Claim Rejections: 35 USC § 102 
Previous rejection of claims: I. Claims 1-4, 8 and 10-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fukami K., (JP-6,321,857 B, filed 05/17/2017; in IDS); II. Claims 1-3, 8-9 and 16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016); and III. Claims 1-3, 8, 10-11 and 14-16 rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Nielsen et al., (WO 2009/016049 A1, in IDS), are being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 02/14/2022; pages 7-9).   


Withdrawn-Claim Rejections: 35 USC § 103 (AIA ) 
Previous rejection of claims 1-4, 8 and 10-16 rejected under 35 U.S.C. 103(a) as being unpatentable over Fukami et al., (Food Biophys., 2016, Vol. 11: 410-416; published online 11/27/2016) as applied to claims 1-3, 8-10 and 16 and Nielsen et al., (WO 209/016049 A1, in IDS) as applied to claims 1-3, 8, 10-11 and 14-16 (see 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) rejection above) and in view of Dabb L., (M. Sc., Thesis, 1971, Utah State Univ., pages 1-46), is being withdrawn due to claim amendments and persuasive arguments (for details, see applicants’ arguments/remarks dated 02/14/2022; pages 7-9).   
Allowable Subject Matter
Claims 1, 4, 8 and 10-22 are allowed.


	The following is an examiner’s statement of reasons for allowance: Following a diligent search it was determined that the prior art neither teaches nor suggests a method for producing a sugar carboxylic acid in which an aldehyde group on a reducing end of a starch decomposition product or starch transfer reaction product having a degree of polymerization of 2 or more and having a glucose residue at the reducing end is oxidized …, as recited in allowed claims 1, 4, 8 and 10-22.

Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 408-918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	/GANAPATHIRAMA RAGHU/           Primary Examiner, Art Unit 1652